Citation Nr: 1703677	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  03-09 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a brain disorder, claimed as brain disease and traumatic brain injury (TBI), to include headaches, seizures, and hydrocephalus, status post ventriculoperitoneal (VP) shunt placement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1982 to March 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction has since been transferred to the Huntington, West Virginia RO.

A brief description of the procedural history is necessary to clarify the issues on appeal and the actions taken herein.  In this regard, in an August 2014 decision, the Board found that the Veteran had perfected an appeal of the March 2004 rating decision that declined to reopen his November 2003 claim for service connection claim for residuals of a head injury.  See August 2014 Board Decision.  However, because the Veteran requested a Board hearing in conjunction with that claim, and because such a hearing was not scheduled, the Board instructed the RO to schedule the Veteran for a hearing.  

That hearing was held via videoconference in December 2014 before the undersigned VLJ; a transcript of that hearing is of record.  See December 2014 Hearing Transcript.  

The claim returned to the Board in April 2015, at which time the Board reopened the claim for service connection for residuals of a head injury, to include headaches, seizures, and hydrocephalus, status post VP shunt placement, but remanded the claim for further development.  

That development having been completed, the claim for a brain disability, to include hydrocephalus and seizures, has returned to the Board.

The Board additionally notes that the Veteran testified during a hearing before a different VLJ in June 2010 as concerning the issue of entitlement to service connection for an acquired psychiatric disorder, which claim was remanded by the Board in October 2010, September 2012, May 2013, and August 2014.  This issue is not, however, before the undersigned VLJ, but rather, the VLJ who conducted the June 2010 hearing.  See 38 C.F.R. § 20.707 (2016).  Nevertheless, the Board notes that, while that issue was in development status, the Appeals Management Center (AMC) issued a rating decision in June 2016 that granted service connection for schizoaffective disorder and assigned a 100 percent (total) rating effective from September 24, 2001, the date of receipt of the underlying claim for benefits.  See June 2016 Rating Decision & Codesheet.  That decision additionally granted service connection for migraine headaches, as secondary to the service-connected schizoaffective disorder, and assigned a noncompensable (0 percent) evaluation, also effective from September 24, 2001.  See id.  The June 2016 rating decision thus represented a full grant of the appellate issue as concerning the Veteran's remanded claim for service connection for an acquired psychiatric disorder.  Accordingly, that claim is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Despite this, the Board notes an August 2016 inquiry from the Veteran into this matter to which the Huntington, West Virginia RO responded that the June 2016 rating decision was "premature and not finalized, authorized or promulgated."  See August 2016 Inquiry Response; August 2016 Notification Letter.  This determination was apparently based upon the incorrect premise that the Veteran's "appeal remains open and a decision on [his] appeal is not yet final."  See id.  However, as noted, the AMC's grant of service connection for schizoaffective disorder satisfied the claim as concerning that issue.  Accordingly, although documents recently associated with the claims file indicate that the AOJ has taken steps to effectuate the June 2016 rating decision, the Board is referring this issue to the AOJ to ensure proper implementation of the Veteran's award.  38 C.F.R. § 19.9(b) (2016).



FINDING OF FACT

The Veteran currently has a brain disability, to include seizures and hydrocephalus, that is related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for a brain disorder, to include seizures and hydrocephalus, have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A §§ 5100, 5102, 5103, 5103A 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.327(a) (2016).  

Because the Board is granting the claim for service connection for residuals of a head injury, any procedural deficiency is not prejudicial to the Veteran.  38 C.F.R. § 20.1102 (2016).

II.  Service Connection

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or a disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  38 C.F.R. § 3.304(b)(1). 

However, the recording of such a history during the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue.  See id.  

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  Thus, when the presumption of sound condition applies, the claimant is not required to establish aggravation by showing that the pre-existing disease or injury increased in severity during service.  See VAOPGCPREC 3-03.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  See id.; Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (observing that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness").  

VA may find a lack of aggravation under § 1111 if the clear and unmistakable evidence shows that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096 (citing 38 U.S.C. § 1153 (West 2014) and 38 C.F.R. § 3.306 (2016)); but see Horn, 25 Vet. App. at 238 (emphasizing that "neither the presumption of aggravation of section 1153 nor the regulation implementing that statutory provision, § 3.306, has any application to an analysis under the aggravation prong of the presumption of soundness in section 1111").  If this burden is met, then the veteran is not entitled to service-connection benefits.  Wagner, 370 F.3d at 1096.  

On the other hand, if the presumption of soundness applies and VA fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated by active service, then the presumption has not been rebutted.  See id. at 1094.  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322 ); see also id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  

In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.  See id. 

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Preliminarily, the Board notes that, during the pendency of the appeal, service connection has been granted for migraine headaches as secondary to the Veteran's service-connected schizoaffective disorder, as mentioned in the introduction above.  See June 2016 Rating Decision.  In this regard, the Board notes that, although various manifestations of a single disability may be assigned separate disability evaluations, VA regulations preclude the practice of "pyramiding," which is the evaluation of the same manifestation of a disability under different diagnoses.  See 38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1994).  Indeed, the United States Court of Appeals for Veterans Claims (Court/CAVC) has noted that 38 U.S.C.A. § 1155 implicitly contains the concept that "the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomology; such a result would overcompensate the claimant for the actual impairment of his earning capacity" and would constitute pyramiding.  Esteban, 6 Vet. App. at 261, quoting Brady v. Brown, 4 Vet. App. 203 (1993).  Here, the Veteran is already in receipt of service connection for migraine headaches, which has been assigned a noncompensable (0 percent) rating under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  The criteria under DC 8100 contemplate the disabling effects of attacks of headache symptomatology.  Thus, to the extent that the Veteran asserts that his claimed brain disability is manifested by chronic headache pain, such symptoms were already taken into consideration in the assignment of a rating for the Veteran's migraines.  Thus, awarding service connection (and hence, a separate disability rating) for headaches associated with a head injury would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.

Nevertheless, the Veteran asserts the he has additional residual manifestations of a brain disorder, including specifically seizures and hydrocephalus, that initially manifested during his active service.  Specifically, he asserts that he suffered multiple head injuries during his active service.  See December 2014 Board Hearing Transcript (reporting in service head injuries including an incident during which he was hit in the head by a bulldozer and an incident while he was stationed in West Africa while on "embassy duty"); November 2003 Correspondence (reporting that he sustained a head injury while stationed in Africa); May 1994 Statement in Support of Claim (VA Form 21-4138) (reporting experiencing head injuries in 1984 working on heavy equipment and in 1987 while stationed in Africa).  He further maintains that, following these injuries, he began experiencing residual brain symptomatology, including headaches, seizures, and temporary loss of consciousness, during service and in the months immediately following his discharge.  See, e.g., December 2014 Board Hearing Transcript; May 1994 Statement in Support of Claim.  He sought treatment for these symptoms in the months following his discharge, and he was subsequently diagnosed with "hydrocephalus . . . due to head injury" within a year of his separation from active service.  See id.  

After carefully considering the claim in light of the record and the applicable law, the Board finds that service connection for a brain disorder, to include seizures and hydrocephalus, is established.  

There has been some question as to whether the Veteran's hydrocephalus is the result of a congenital abnormality that pre-existed his active service.  However, because the Veteran's January 1982 entrance examination does not reflect findings of any neurologic, cranial, or venous abnormalities, and because his hydrocephalus is not shown to be a congenital "defect," as explained below, the presumption of soundness applies.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; see also Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009) (holding that the presumption of soundness applies to a congenital condition not noted at entry, unless the condition is a congenital "defect" not eligible for service connection in the first place).  As will be explained, the Board also finds there is not the required clear and unmistakable evidence to rebut this presumption of soundness when entering service, and therefore the claim must be treated as an ordinary claim for service connection.  See Wagner, 370 F.3d at 1096.


In this regard, the May 2016 VA TBI examiner opined that the Veteran's diagnosed hydrocephalus was less likely the result of any head injury and was more likely related to aqueductal stenosis, which "is a congenital defect that is a common cause of hydrocephalus" and thus preexisted his active service.  See May 2016 Medical Opinion Disability Benefits Questionnaire (DBQ).  This opinion was based upon the findings of a VA MRI study reflecting an impression of a "midbrain developmental venous anomaly" that is "highly suggestive" of aqueductal stenosis.  See id.; see also March 2000 VA MRI Report.  

Congenital or developmental defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2016).  However, the mere fact that a disorder is congenital in origin does not preclude service connection.  See VAOGC 8-88 (Sept. 1988), reissued as VAOPGCPREC 67-90 (July 18, 1990) (noting that diseases of hereditary origin can be incurred or aggravated in service if their symptomatology did not manifest itself until after entry on duty); VAOPGCPREC 82-90 (July 1990) (holding that "service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin"); accord Quirin, 22 Vet. App. at 395.  Only congenital "defects," as opposed to congenital "diseases," are excluded from the types of disabilities that may be service connected, as congenital defects are not considered diseases or injuries under VA law.  See id. 

Here, the evidence shows that the Veteran's hydrocephalus, although potentially congenital in origin, is not a congenital "defect" as defined by VA, and thus is eligible for service connection on any basis.  Specifically, congenital defects are by definition static in nature, and thus the litmus test for distinguishing a congenital defect from a congenital disease is whether the disorder in question is subject to change.  See VAOPGCPREC 67-90.  As explained in a precedential General Counsel opinion, "congenital or developmental defects are normally static conditions which are incapable of improvement or deterioration."  Id.  The opinion states further:  "A disease, on the other hand, even one which is hereditary in origin, is usually capable of improvement or deterioration."  Id.; see also Quirin, 22 Vet. App. at 395 (observing that "[u]nder the framework set forth in the General Counsel opinion, any worsening-any change at all-might demonstrate that the condition is a disease, in that VA considers defects to be 'more or less' static and immutable") (citing VAOPGCPREC 82-90)).  Thus, if the disorder may be aggravated, then it is not considered a congenital defect, and consequently it is eligible for service connection notwithstanding its congenital nature.  See id.  

As concerning the Veteran's hydrocephalus, despite the VA examiner's findings concerning its congenital origin, the evidence of record reflects that the hydrocephalus was manifested by "progressive" symptoms which required post-service surgical intervention for relief.  See, e.g., August 2000 VA Admission Records (noting that the Veteran underwent ventriculoperitoneal (VP) shunt placement in July 2000); April 2000 VA Neurology Clinic Note (discussing the Veteran's history of progressively worsening hydrocephalus symptoms).  Accordingly, the Veteran's hydrocephalus may not be considered a "congenital defect" as defined under VA law for disability compensation purposes as it is clearly capable of deterioration and improvement.  See VAOPGCPREC 67-90; Quirin, 22 Vet. App. at 395.  Thus, service connection may not be denied merely on the basis that this disability is congenital in nature.  Additionally, any superimposed disease or injury is also eligible for service connection.  See VAOPGCPREC 82-90 (observing that congenital defects "can be subject to superimposed disease or injury" and that "if during an individual's military service, superimposed disease or injury does occur, service-connection [sic] may indeed be warranted for the resultant disability"); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Moreover, to the extent that the VA examiner determined in her May 2016 opinion that the Veteran's hydrocephalus preexisted his active service, this finding does not rise to the level of clear and unmistakable evidence required to rebut the presumption of soundness.  See Vanerson, 12 Vet. App. at 258; Cotant, 17 Vet. App. at 131.  In this regard, the VA examiner does not cite, and the evidence of record does not reflect, any medical documentation during the Veteran's extensive 30-year history of neurologic treatment indicating that his diagnosed hydrocephalus preexisted his active duty service.  Accordingly, the presumption of soundness is not rebutted.  See id. 

Rather, medical records indicate that the Veteran was diagnosed with hydrocephalus within several months of his discharge from active service, and the evidence shows that various symptoms, including seizures, headaches, sensory disturbances, vision problems, problems with ambulating, and urinary incontinence, have been attributed to this condition.  See, e.g., May 2000 Neurosurgery Clinic Note (noting that the Veteran "has been carrying a diagnosis of hydrocephalus since 1990" and that he "has progressive problems with blurry vision, headaches, . . . problems with walking[,] . . . urinary incontinence[, and] numb[ness]" on the right side of his body); October 2000 VA Neurology Consultation Report (noting history of hydrocephalus "first recognized back in '89" and providing a history of his disorder, including that the Veteran has a long history of headaches which "started toward the end of his service in the marines" and were reduced by his shunt placement in July 2000-but are not completely gone-and reporting that that he had several episodes of loss of consciousness); November 2000 VA Psychiatry Admission Note (reporting a history of hydrocephalus for ten years and noting symptoms including "intermittent headaches and sensory disturbances (episodes of numbness more pronounced on right side of body)"); September 2004 VA Radiology Report (reflecting a history of hydrocephalus, status-post shunt placement); March 2008 VA Neurology Consultation (noting a history of hydrocephalus, status post VP shunt and reflecting a history of seizures related to his hydrocephalus).  

Although the Veteran's service treatment records (STRs) are silent with regard to complaints of or treatment for a brain disorder, including seizures and hydrocephalus, the Veteran asserted in statements and testimony put forth in the years following his discharge that this associated neurologic symptomatology had its onset following an incident during which hit his head and lost consciousness during his active service.  See, e.g., October 1989 Veteran's Application for Compensation (VA Form 21-526) (reporting a head injury while he was stationed in West Africa); May 1994 Statement in Support of Claim (VA Form 21-4138); January 2002 VA Mental Health Examination Report (noting that the Veteran was diagnosed with hydrocephalus in June 1989, but that he reports that he manifested symptoms later ascribed by medical professionals to the hydrocephalus prior to his discharge in March 1989); November 2003 Correspondence; December 2014 Board Hearing Transcript.  Importantly, the Veteran is competent to report the onset of such symptoms during his active service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see, too, Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Accordingly, the Veteran is also competent to report experiencing continuing symptomatology during and since his active service, as the onset, frequency, and duration of such symptoms as seizures and loss of consciousness, headaches, and sensory disturbances are certainly capable of lay observation.  See id.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  

The Board additionally finds his competent statements of continuing neurologic symptomatology during and since his active service to be credible, as his account of the circumstances surrounding his in-service injury and subsequent manifestations has remained essentially consistent since his initial reports in October 1989 immediately following his discharge.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  See also October 1989 Veteran's Application for Compensation (VA Form 21-526) (asserting that he suffered a head injury while stationed in West Africa); May 1994 Statement in Support of Claim (VA Form 21-4138) (reporting experiencing head injuries while working on heavy equipment and while stationed in Africa); November 2003 Correspondence (reporting that he sustained a head injury while stationed in Africa); December 2014 Board Hearing Transcript (describing his in-service head injuries).  

This credible report of a continuity of symptomatology suggests a link between his current brain disability and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

His statements and testimony are further bolstered by the medical evidence of record, including specifically the January 1990 VA examination report reflecting the July 1989 diagnosis of hydrocephalus following a loss of consciousness.  See January 1990 VA Report of Medical Examination (VA Form 21-2545) (noting that the Veteran fainted while at work in July 1989 and was taken to the hospital where a diagnosis of hydrocephalus was made).  Significantly, this hydrocephalus diagnosis was rendered within several months of his discharge from active service.  

Furthermore, VA medical treatment and examination reports consistently link the Veteran's diagnosed hydrocephalus and seizure disorder to his service.  See, e.g., April 1994 VA Medical Certificate (evaluating his "hydrocephalus of uncertain etiology" and noting symptoms of loss of consciousness and headaches, with a history of head injury in 1987); May 1994 VA Neurology Treatment Record (discussing his hydrocephalus diagnosis in the context of his history of head trauma); May 1994 VA Neurology Progress Note (reflecting that the Veteran was diagnosed with hydrocephalus in 1989 following an episode of syncope, and noting that, at that time, the etiology was unclear, although the Veteran had a history of several head traumas before that time); June 1994 VA Medical Certificate (noting the Veteran's history of hydrocephalus and history of head injuries during service in 1984 and 1987); October 2000 VA Neurology Consultation Report (noting history of hydrocephalus "first recognized back in '89" with associated episodes of loss of consciousness); September 2004 VA Radiology Report (reflecting a history of TBI and hydrocephalus, status-post shunt placement); March 2008 VA Neurology Consultation (noting a "history of head trauma in 1984 complicated by hydrocephalus in 1993 status post VP shunt" and reflecting a history of seizures related to his hydrocephalus); September 2008 Neurology Consultation (finding that the Veteran's history of head trauma was "complicated by" hydrocephalus); January 2010 VA Psychiatry Note (reflecting a diagnosis of "TBI with shunt, seizure disorder"); January 2015 VA Psychology Compensation & Pension Evaluation (confirming the diagnosis of TBI and noting that the Veteran had a documented head injury during service in 1984 at Camp Pendleton, California).  See also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a disability is shown at any point during the course of a claim).

The Board notes that there is a negative VA etiological opinion of record in the form of the January 2016 medical examination report with May 2016 addendum.  See January 2016 VA Initial Evaluation of Residuals of Traumatic Brain Injury Disability Benefits Questionnaire (DBQ); January 2016 VA Headaches DBQ; January 2016 VA Seizure Disorders DBQ; January 2016 VA Medical Opinion DBQ; May 2016 Medical Opinion DBQ.  In particular, the VA examiner determined that it was unlikely that the Veteran suffered a head injury during his active service and thus found the Veteran's reported neurologic manifestations, including hydrocephalus and seizures, to be unrelated to his active service.  See id.  However, in making this determination, the VA examiner ignored the Veteran's competent complaints of neurological symptomatology during and immediately following his active service, despite the Board's explicit instruction in the prior April 2015 remand that "the examiner(s) should accept as true the Veteran's testimony concerning the in-service origin" of his reported symptomatology.  See April 2015 Board Remand; May 2016 VA Medical Opinion DBQ.  See also Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers upon the claimant, as a matter of law, the right to compliance with the remand directives); but see Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  See, too, Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning).  

Furthermore, in finding that the Veteran's hydrocephalus was not incurred in or otherwise related to his active service, the VA examiner failed to address either the medical evidence of record reflecting the diagnosis of hydrocephalus within mere months of the Veteran's discharge or the medical and lay evidence establishing the presence of neurologic symptoms during the Veteran's active service, discussed above.  See Shedden, 381 F.3d 1163 (Fed. Cir. 2004) (providing that service connection means that the facts, shown by evidence, establish that a particular injury or disease "resulting in disability" was incurred coincident with service).  See also Nieves-Rodriguez, 22 Vet. App. at 304.  

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 vet. App. 614 (1992).  In this case, in light of the insufficiencies discussed above, the Board declines to accept the January 2016 and May 2016 VA examination reports and opinions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); Nieves- Rodriguez, 22 Vet. App. at 302.  Furthermore, the VA examiner failed to explain why she was unable or unwilling to render a diagnosis of head injury residuals in the face of the Veteran's competent reports regarding his symptoms, and also failed to identify any medical findings contradicting the Veteran's reported symptomatology.  Thus, the 2016 VA examination reports do not form a sufficient foundation upon which to base a denial of entitlement to service connection and are outweighed by the lay and medical evidence discussed above, which the Board has been found to be persuasive.  See Nieves-Rodriguez, 22 Vet. App. at 304 (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").

The Board thus finds that the Veteran's lay statements concerning the onset and continuity of his symptomatology, coupled with the medical records reflecting consistent diagnoses of neurologic manifestations including hydrocephalus and seizures immediately following his active service and continuing throughout the pendency of the current claim, place the evidence at least in a state of relative equipoise.  Therefore, the Board resolves all doubt in favor of the Veteran, and finds the probative evidence of record demonstrates that the Veteran has currently a diagnosed brain disorder, including hydrocephalus and seizures, that was incurred during his active service.  See Holton, 557 F.3d at 1366; see also 38 C.F.R. §§ 3.102, 3.303.

Moreover, and in the alternative, service connection is warranted on a presumptive basis for the Veteran's brain disability as a chronic disease without the need for establishing a medical nexus to service.  See 38 C.F.R. § 3.303(b).  In this regard, the manifestations of the Veteran's brain dysfunction, namely hydrocephalus and a seizure disorder, are considered organic diseases of the nervous system under VA law.  See 38 C.F.R. § 4.124a, DC 8100 (classifying seizure disorders brain vessel disorders, and traumatic brain injuries, among other neurological and convulsive disorders, as organic brain diseases).  And certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Here, the January 1990 VA examination report clearly identifies chronic hydrocephalus with associated loss of consciousness, later diagnosed as seizures.  As discussed in detail above, these conditions were repeatedly diagnosed and treated over a nearly thirty-year period.  They thus establish chronicity.  Accordingly, as service connection may be presumed for organic diseases of the nervous system that manifest to a compensable degree within a year of discharge from active service, see 38 C.F.R. §§ 3.307(a), 3.309(a), and considering that the medical evidence of record reflects that the manifestations associated with the Veteran's brain disorder, which included hydrocephalus and seizures, manifested during the first post-service year and continued thereafter, the Board concludes that the current manifestations of the Veteran's brain disability must be service connected under § 3.303(b) without the requirement of further evidence of a medical connection to service.  See id.; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  


Accordingly, resolving reasonable doubt in favor of the Veteran, service connection for a brain disorder, including hydrocephalus and seizures, is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for a brain disability, including hydrocephalus and seizures, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


